Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
       
Response to Remarks
2.	Applicant's remarks as filed on 06/02/22 have been considered.

					Terminal Disclaimer
3.	The Terminal Disclaimer(s) as filed on 06/02/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of prior U.S. Patent No. (11/109,079) and Patent No. (10/623,788) have been reviewed and accepted. The terminal disclaimer(s) has been recorded.  

					Reason for allowance
4. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1-20 are allowed. 
Independent claim 1, 9, and 16, and corresponding dependent claims 2-8, 10-15, and 17-20 (by virtue of dependencies) are allowed based on the Terminal Disclaimer as filed on 06/02/22, and having incorporated the allowable subject matter comprising a method at least including:
a window size that corresponds to a video chunk requested by the equipment, and a throughput of a download of the video chunk requested by the equipment; and
determining a quality of service for the equipment during the video session according to a determined residual length of content in a playback buffer for the equipment based on the window size and the throughput.
The prior art of record fails to anticipate or make obvious the allowable subject matter (the novel features) as specified in claims 1, 9, and 16.
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	SINGH et al (2016/0277522 A1), Detecting playback buffer underrun at sink device to improve streaming media quality over blue tooth.
B)	Samuell (2014/0012981 A1), Apparatus/methods for optimizing network data transmission.
C)	De Foy et al (2012/0317197 A1), Peer to peer operation by integrating with content delivery networks (CDN).

6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

7.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHAWN S AN/Primary Examiner, Art Unit 2483